Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-25110-CV-SCOLA/TORRES



   VALENTINA OULIA,

         Plaintiff,

   v.

   FLORIDA DEPARTMENT OF TRANSPORTATION

         Defendant.

   _____________________________________/

                        REPORT AND RECOMMENDATION
                       ON PLAINTIFF’S MOTION TO STRIKE

         Before this Court is a Motion to Strike affirmative defenses asserted by

   Defendant FLORIDA DEPARTMENT OF TRANSPORTATION (“Defendant”) in its

   Answer to Plaintiff’s Second Amended Complaint. Having reviewed the motion, filed

   by Plaintiff VALENTINA OULIA on October 28, 2019, [D.E. 82], the motion should

   be GRANTED in part and DENIED in part.

                                 I.    BACKGROUND

         Plaintiff filed a Second Amended Complaint against Defendant for violations

   of the Equal Pay Act, 29 U.S.C. § 206(d); § 216(b) and § 215(a)(3).       [D.E. 53].

   Defendant hired Plaintiff to work from 8:00 a.m. to 5:00 p.m. five days a week. [Id.

   at ¶ 10]. Because of a heavy workload, she worked more than her required 40 hours

   per week. [Id. at ¶ 12]. Defendant apparently knew that Plaintiff was working
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 2 of 10



   overtime but did not compensate her for overtime. [Id. at ¶¶ 13-14]. Plaintiff alleges

   that a male coworker, Mr. Huang, was being compensated for his overtime while

   performing the same or substantially the same duties. [Id. at ¶ 14]. After Plaintiff

   asked her manager why Mr. Huang was paid overtime, but she was not, Plaintiff

   alleges she was fired and discriminated against by Defendant based on her

   complaints. [Id. at ¶¶ 19, 21, 23].

         Defendant answered the Second Amended Complaint on October 20, 2019.

   [D.E. 62]. On October 28, 2019, Plaintiff moved to strike the “Defendant’s Defenses

   and Affirmative defenses” 1 because they “confuse the issues of the case, [are]

   immaterial, [are] scandalous, cannot succeed under any sets of facts, and/or

   insufficiently pleaded.” [D.E. 82]. Defendant opposes the relief sought and to that

   end filed a response on November 12, 2019. [D.E. 89]. Plaintiff’s reply followed on

   November 19, 2019, [D.E. 96], and the matter is now ripe for disposition.

                                    II.    LEGAL STANDARD

         Rule 12 of the Federal Rules of Civil Procedure permits a party to strike an

   insufficient defense. See Fed. R. Civ. P. 12(f). An affirmative defense is one that

   “admits to the complaint, but avoids liability, wholly or partly, by new allegations of

   excuse, justification, or other negating matters.” Adams v. Jumpstart Wireless Corp.,

   294 F.R.D. 668, 671 (S.D. Fla. 2013). The purpose of an affirmative defense is to give

   the opposing party notice of an issue to allow it to prepare to litigate the issue raised.



   1      Defendant muddles the use of “defenses” and “affirmative defenses.” In its
   reply, Defendant states its answer contains some “defenses, and some [] affirmative
   defenses,” but goes on to label each a “defense.”


                                               2
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 3 of 10



   Losada v. Norwegian (Bahamas) Ltd., 296 F.R.D. 688, 691 (S.D. Fla. 2013) (citing

   Hassan v. U.S. Postal Serv., 842 F.2d 260, 263 (11th Cir. 1998)). The striking of an

   affirmative defense upon a Rule 12 motion is considered to be a drastic remedy that

   courts generally disfavor. Electronic Comm. Tech., LLC v. Clever Athletics Co., 221

   F. Supp. 3d 1366, 1367 (S.D. Fla. 2016).

         There currently exists a split in authority as to whether affirmative defenses

   should be subject to the plausibility standard set forth and expounded upon by the

   Supreme Court in Twombly and Iqbal. See Bell Atlantic Corp. v. Twombly, 550 U.S.

   544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). We are of the view that affirmative

   defenses must be held to the same pleading scrutiny imposed by Rule 8’s “plausibility”

   standard, and routinely require that a party allege additional facts to support its

   affirmative defenses. See, e.g., Tokio Marine Specialty Ins. Co. v. Ramos, 2019 WL

   4573258 (S.D. Fla. Sept. 20, 2019); Amerikooler, LLC v. Americooler, Inc., 2018 WL

   6523503, at *1 (S.D. Fla. July 5, 2018). Thus, affirmative defenses must articulate

   enough facts to raise a plausible right to relief on the assumption that the facts

   asserted in the affirmative defense are true, Twombly, 550 U.S. at 555-56, and “bare

   bones conclusory allegations” will be deemed insufficient. Losada, 296 F.R.D. at 690.

                                    III.   ANALYSIS

         Plaintiff argues that all of Defendant’s affirmative defenses should be stricken.

   Before addressing each of Plaintiff’s arguments regarding the affirmative defenses,

   we address Plaintiff’s additional argument that Defendant’s denial in paragraph 1

   should be stricken as moot. Plaintiff argues this issue was already adjudicated by




                                              3
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 4 of 10



   the Court’s Order on Defendant’s Motion to Dismiss. [D.E. 37]. Defendant is only

   making a denial of a fact that was not specifically addressed at the motion to dismiss

   stage of the original complaint. Thus, Defendant’s response in paragraph 1 should

   not be stricken.

         A.     Affirmative Defenses I, II, XIV, & XV are precluded by the FLSA

         Plaintiff argues that Defendant’s first, second, fourteenth, and fifteenth

   affirmative defenses fail to provide enough facts and amount to conclusory

   statements. We agree in part.

         Defendant’s first two affirmative defenses provide enough facts to show

   Plaintiff failed to mitigate her damages.     Defendant’s fourteenth and fifteenth

   affirmative defenses similarly provide enough facts to demonstrate that Plaintiff did

   not notify Defendant that she was underpaid and discriminated against prior to filing

   her complaint.

         However, FLSA/Equal Pay Act claimants seeking unpaid wages are under no

   duty to mitigate damages. See Gonzalez v. Spears Holdings, Inc., 2009 WL 2391233,

   at *3 (S.D. Fla. July 31, 2009) (striking an affirmative defense in a FLSA § 216(b)

   case that stated “[p]laintiff had a duty to mitigate damages and provide notice to

   Defendant of hours allegedly worked”); Morrison v. Exec. Aircraft Refinishing,

   Inc., 434 F. Supp. 2d 1314, 1319 (S.D. Fla. 2005) (striking a duty to mitigate damages

   defense because there is no requirement to mitigate overtime wages under the FLSA).

   And there is no requirement under the FLSA for a plaintiff to provide notice of an

   alleged violation prior to bringing suit. Morrison, 434 F. Supp. 2d at 1319. Because




                                             4
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 5 of 10



   Plaintiff’s claims fall under the FLSA and there is no duty to mitigate damages nor

   provide notice, Defendant’s first, second, fourteenth, and fifteenth affirmative

   defenses should be stricken.

          B.     Affirmative Defenses III, IV, V, IX, X, XII, XIII, & XVI are
                 Denials

          Plaintiff asserts that Defendant’s third, fourth, fifth, ninth, tenth, twelfth,

   thirteenth, and sixteenth affirmative defenses should be stricken as conclusory

   statements that are devoid of supportive facts and/or bring up matters beyond the

   pleadings.    Defendant, regarding its third affirmative defense, contends it is

   impossible to provide supportive facts as it is just denying that it discriminated

   against Plaintiff based on her sex and thus no facts could possibly be proffered as the

   allegation is not true. Defendant does not explicitly call its fourth, fifth, ninth, tenth,

   twelfth, thirteenth, or sixteenth affirmative defenses denials, but they also read like

   denials of Plaintiff’s claims.

          Denials of an allegation are not considered affirmative defenses, however. See

   Pujals ex rel. El Rey de los Habanos, Inc. v. Garcia, 777 F. Supp. 2d 1322, 1328 (S.D.

   Fla. 2011) (“[a] defense which points out a defect in the Plaintiff's prima facie case is

   not an affirmative defense.”) (quoting In re Rawson Food Serv. Inc., 846 F.2d 1343,

   1349 (11th Cir. 1988)); Catch Curve, Inc. v. Integrated Glob. Concepts, Inc., 2012 U.S.

   Dist. LEXIS 191367, at *11 (N.D. Ga. July 26, 2012) (striking affirmative defenses

   that are denials of Plaintiff’s prima facie claim). Defendant’s third, fourth, fifth,

   ninth, tenth, twelfth, and thirteenth affirmative defenses should stricken because

   they are denials.



                                               5
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 6 of 10



         C.     Affirmative Defenses VI, VII, VIII, & XI (Unclean Hands &
                Estoppel)

         Plaintiff then argues that Defendant’s affirmative defenses of “unclean hands”

   and estoppel – the sixth, seventh, eighth, and eleventh affirmative defenses 2 – should

   be stricken as a matter of law. 3      Unclean hands and estoppel are acceptable

   affirmative defenses under the FLSA under certain circumstances. Dionisio v.

   Ultimate Images & Designs, Inc., 391 F. Supp. 3d 1187, 1196 (S.D. Fla. 2019).

   “Binding precedent in this Circuit establishes that the affirmative defense of estoppel

   is available in response to an FLSA claim where the employee affirmatively misleads

   the employer regarding the number of hours worked and the employer had no

   knowledge of the employee’s actual hours.” McGlothan v. Walmart Stores, Inc., 2006

   WL 1679592, at *2 (M.D. Fla. June 14, 2006) (citing Brumbelow v. Quality Mills, Inc.,

   462 F.2d 1324, 1327 (5th Cir. 1972)). This general rule regarding estoppel is narrowly

   applied when a plaintiff is seeking overtime compensation in excess of the number of

   hours reported. See, e.g., Gonzalez, 2009 WL 2391233, at *3; Merriweather v. Latrese

   & Kevin Enters., Inc., 2009 U.S. Dist. LEXIS 48974, at *4 (M.D. Fla. May 28, 2009).

         Here, Defendant’s sixth affirmative defense asserts that Plaintiff failed to

   report all hours worked to Defendant and thus is estopped from bringing her FLSA

   claims. It is unknown at this point whether Defendant knew or should have known


   2     Defendant labels each of these affirmative defenses as unclean hands and
   estoppel, but the sixth defense is estoppel, and the seventh, eighth, and eleventh are
   unclean hands.
   3     Plaintiff also contends that these affirmative defenses should be stricken for
   being scandalous and derogatory to Plaintiff; these arguments are plainly erroneous
   and warrant no analyses.


                                             6
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 7 of 10



   of Plaintiff’s claimed overtime work, and so striking this estoppel defense would be

   premature. McGlothan, 2006 WL 1679592, at *2. Accordingly, Defendant’s sixth

   affirmative defense should not be stricken.

         Defendant’s seventh and eighth affirmative defenses are premised on

   Plaintiff’s unclean hands for her two violations of Defendant’s company policies: (1)

   working overtime without permission, and (2) falsely certifying her timesheet. To

   assert unclean hands as an affirmative defense, “the defendant must demonstrate

   that the plaintiff’s wrongdoing is directly related to the claim against which it

   asserted.” Pujals, 777 F. Supp. 2d at 1332 (quoting Royal Palm Props., LLC v.

   Premier Estate Props., Inc., 2010 WL 3941745, at *2 (S.D. Fla. Oct. 6, 2010)).

   Additionally, a defendant must allege that it suffered a personal injury because of a

   plaintiff’s conduct. Aidone v. Nationwide Auto Guard, LLC, 295 F.R.D. 658, 661 (S.D.

   Fla. 2013). Further, unclean hands cannot be asserted by a defendant once it is

   established that it had knowledge of an employee’s unpaid overtime work. Bailey v.

   TitleMax of Georgia, Inc., 776 F.3d 797, 799 (11th Cir. 2015).

         Defendant argues it was injured because these violations caused Defendant to

   violate the FLSA. Defendant’s failure to report her overtime is plainly related to her

   claims of being underpaid. Because it is unknown whether Defendant knew or should

   have known of Plaintiff’s overtime work and Defendant has demonstrated the two

   elements to assert unclean hands, Defendant’s seventh and eighth affirmative

   defenses should not be stricken.




                                             7
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 8 of 10



         Defendant’s eleventh affirmative defense is also based on Plaintiff’s unclean

   hands for omitting on her employment application her previous employment at the

   Florida Department of Financial Services in 2016 — a position she was allegedly

   terminated from after less than fourth months. Defendant claims it would never have

   hired her if this information was disclosed on Plaintiff’s employment application.

   This hiring decision, however, is not directly related to Plaintiff’s claim of being

   underpaid. This affirmative defense would be better suited for a claim based on

   hiring bias, which this is not. Therefore, Defendant’s eleventh affirmative defense

   should be stricken.

         D.     Affirmative Defense XVII (After-Acquired Evidence)

         Plaintiff argues that Defendant’s seventeenth affirmative defense, premised

   on the after-acquired evidence doctrine, should be stricken as a matter of law. This

   Circuit applies the after-acquired evidence doctrine to retaliation claims under the

   Equal Pay Act. Wallace v. Dunn Const. Co., 62 F.3d 374, 377 (11th Cir. 1995). Under

   this doctrine, the burden is on the employer to prove that “the wrongdoing was of

   such severity that the employee in fact would have been terminated on those grounds

   alone. Holland v. Gee, 677 F.3d 1047, 1065 (11th Cir. 2012) (quoting Mckennon v.

   Nashville Banner Pub. Co., 513 U.S. 352, 362-63 (1995)). Further, an “employee’s

   misrepresentations in a job application” permits the application of the doctrine, just

   as “employee wrongdoing during employment” does. See Wallace, 62 F.3d at 379

   (finding that an employing lying on her job application about her prior conviction was

   severe enough to invoke the after-acquired evidence doctrine).




                                             8
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 9 of 10



         Defendant contends (1) that it would have never hired Plaintiff for not

   disclosing her previous employment at the Florida Department of Financial services

   in 2016, and (2) it would have terminated her employment for violating two company

   policies when she did not accurately report her overtime. The fact that Plaintiff was

   terminated by another state of Florida agency for failure to perform her duties after

   only four months, if true, is severe enough that Defendant would not have hired her

   if it had knowledge of it. Consequently, Defendant’s seventeenth affirmative defense

   should be stricken.

                                   IV.    CONCLUSION

         For the foregoing reasons, it is hereby RECOMMENDED that Plaintiff’s

   Motion to Strike should be GRANTED in part and DENIED in part. The Motion

   to Strike Affirmative Defense Nos. 1, 2, 3, 4, 5, 9, 10, 11, 12, 13, 14, 15, and 16 should

   be GRANTED; the request to strike Defendant’s response in paragraph 1 and

   Defense Nos. 6, 7, 8 and 17 should be DENIED.

         Pursuant to Local Magistrate Rule 4(b), the parties have fourteen (14) days

   from service of this Report and Recommendation within which to file written

   objections, if any, with the District Judge. Failure to timely file objections shall bar

   the parties from de novo determination by the District Judge of any factual or legal

   issue covered in the Report and shall bar the parties from challenging on appeal the

   District Judge’s Order based on any unobjected-to factual or legal conclusions

   included in the Report. See 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton




                                               9
Case 1:18-cv-25110-RNS Document 126 Entered on FLSD Docket 01/30/2020 Page 10 of 10



   v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v. Comm’r of Social

   Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

               DONE AND SUBMITTED in Chambers at Miami, Florida this 30th

   day of January, 2020.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                           10
